DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 was filed on the mailing date of the RCE on 01/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended:
Cancelled: Claims 3 – 4, 10 – 11 and 15
Added: None 
Therefore Claims 1 – 2, 5 – 9, 12 – 14 and 16 – 20 are now pending.

Response to Arguments
Applicant’s arguments, filed 01/11/2022, with respect to claims 1 – 2, 5 – 9, 12 – 14 and 16 – 20 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.


Allowable Subject Matter
Claims 1 – 2, 5 – 9, 12 – 14 and 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows.
“wherein when no user input is detected, the control portion makes the second display portion display an object using the second image or the third image, and when a user input on the object is detected, the control portion makes a detection position in the second display portion display the object using the first image, and wherein the second display portion displays at the detection position an image corresponding to the user input using emitted light.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625